_____________




      Case
      Case1:16-cr-00338-PKC
           1:16-cr-00338-PKC Document
                             Document316
                                      317 Filed
                                          Filed10/22/20
                                                10/23/20 Page
                                                         Page31of
                                                                of15
                                                                   1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                           Case No. SIl 6-CR-338 (PKC)

                Plaintiff,
      V.                                            XXXXXXXXX ORDER
                                                    (PROPOSEDj

WILLIAM T. WALTERS,
a/kla/ ‘Billy,”

                Defendant.


CASTEL, U.S.D.J.


      Having reviewed the parties’ letter submission, the Court rules as follows:


        IT IS THEREFORE ORDERED THAT the current ECF 314 be removed and replaced
with the redacted version provided to the Court. This version redacts Susan B. Walters
addresses and telephone number.

      SO ORDERED.




                                                                  P. Kevin Castel
                                                             United States District Judge


Dated: New York, New York


October 23       2020.
